DETAILED ACTION
Response to amendment filed 10/26/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification objection of the previous office action regarding the title has been withdrawn in light of the 10/26/21 amendment providing a descriptive title, the Applicant’s cooperation in the matter is appreciated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josiah et al. (US 2018/0052421) in view of Sone et al. (US 2016/0103408).	
With respect to claims 1 and 20, Josiah et al. disclose an image formation apparatus (e.g. fig. 6, “… printer”) and method comprising: a first image formation unit configured to develop a first image on a medium by using a sublimation printing developer (e.g. fig. 6, item 615); and a second image formation unit configured to develop a second image by using a non-sublimation printing developer (e.g. fig. 6, item 605 “white toner”), and also configured to complete a print job that requires developer from a second printing cartridge to be in an area outside of a first image (e.g. printing machine(s) described at least by paragraph 7 – “traditional printing machine…printing machine that prints sublimation toner from one or more of the toner cartridge(s)”,  paragraphs 11 and/or 13 - “standard CMYKW color toner printer… CMYKW sublimation color toner printer”, and/or paragraph 12 – “standard CMYKX… CMYKX sublimation color toner printer” configured to perform desired print jobs including print job(s) requiring developer from a second printing cartridge to be in an area outside of a first image; fig. 6, items 625 and/or 630; and/or as discussed at least in paragraphs 86-89 and/or 92-94); and a controller configured to control the first image formation unit and the second image formation unit to develop the first image of the sublimation printing developer on the medium and a second image of the non-sublimation printing developer on the medium in the area outside of the first image on the medium (e.g. printing machine(s) described at least by paragraph 7 – “traditional printing machine…printing machine that prints sublimation toner from one or more of the toner cartridge(s)”,  
With further respect to claims 1 and 20, Josiah et al. do not disclose the attached amount of the non-sublimation printing developer being equal to or greater than 0.01 mg/cm^2 and equal to or less than 0.77 mg/cm^2.
With further respect to claims 16, 17 and 19, Josiah et al. do not disclose the attached amount of the non-sublimation printing developer being equal to or greater than 0.04 mg/cm^2, equal to or greater than 0.18 mg/cm^2, and equal to or less than 0.54 mg/cm^2, respectively.
With further respect to claims 1, 16, 17, 19 and 20 Sone et al. teach that a typical attached amount of non-sublimation printing developer is equal to or greater than 0.01 mg/cm^2 and equal to or less than 0.77 mg/cm^2, equal to or greater than 0.04 mg/cm^2, equal to or greater than 0.18 mg/cm^2, and equal to or less than 0.54 mg/cm^2 (as discussed at least in paragraph 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a typical attached amount of non-sublimation printing developer as taught by Sone et al. as the attached amount of non-sublimation printing developer of Josiah et al. at least because there would have been a reasonable expectation of success in achieving non-sublimation printing.

With respect to 3, Josiah et al. further disclose wherein the non-sublimation printing developer is a dyeable developer containing polymer compound that can be dyed with the colorant (e.g. the standard CMYK printer/developer discussed at least in paragraph 7). 
With respect to 4, Josiah et al. further disclose wherein the polymer compound includes a polyester-based resin (e.g. the standard CMYK printer/developer discussed at least in paragraph 7). 
With respect to 5, Josiah et al. further disclose wherein the sublimation printing developer comprises a color toner or a color ink (e.g. fig. 6, item 615) and the non-sublimation printing developer comprises a clear toner or a clear ink (as discussed at least in paragraphs 31 and/or 87-89). 
With respect to 6, Josiah et al. further disclose wherein the controller is configured to control the second image formation unit to develop the second image adjacent to the first image (as discussed at least in paragraph 87). 
With respect to 7, Josiah et al. further disclose wherein the controller is configured to control the second image formation unit (X) to develop the second image 
With respect to 8, Josiah et al. further disclose further comprising a conveyance section that conveys the medium, wherein the medium is a sheet medium (as discussed at least in paragraphs 32 and/or 33). 
With respect to 9, Josiah et al. further disclose wherein the second image formation unit (X) is provided downstream of the first image formation unit (e.g. C,Y,M and/or K) in a conveyance direction in which the medium is conveyed by the conveyance section (as discussed at least in paragraph 90). 
With respect to 10, Josiah et al. further disclose wherein the controller is configured to control the second image formation unit (X) to selectively develop the second image at a position upstream of the first image (e.g. C,Y,M and/or K) on the medium in a conveyance direction of the medium (as discussed at least in paragraph 90). 
With respect to 11, Josiah et al. further disclose wherein the medium is an intermediate transfer medium (as discussed at least in paragraph 88), and the image formation apparatus includes a first conveyance section that conveys the intermediate transfer medium (e.g. a first conveyance section of the standard CMYK printer discussed at least in paragraph 7), a first transfer section that transfers the first image and the second image to the intermediate transfer medium (e.g. a primary transfer section of the standard CMYK printer discussed at least in paragraphs 7 and/or 88), and 
With respect to 12, Josiah et al. further disclose wherein the second image formation unit (X) is provided upstream of the first image formation unit (e.g. C,Y,M and/or K) in a conveyance direction of the intermediate transfer medium by the first conveyance section (as discussed at least in paragraph 90). 
With respect to 13, Josiah et al. further disclose wherein the controller is configured to control the second image formation unit (X) to selectively develop the second image (X) at a position upstream of the first image (CYM and/or K) on the intermediate transfer medium (as discussed at least in paragraph 88) in the conveyance direction of the intermediate transfer medium (e.g. as discussed in paragraphs 7, 88 and/or as shown by fig. 6, by a printer configured to complete a print job requiring a second image upstream of the first image). 
With respect to 14, Josiah et al. further disclose wherein the controller is configured to control the first image formation unit to develop, as the first image, an image corresponding to image data input from the outside (e.g. the standard CMYK printer discussed at least in paragraph 7), and to control the second image formation unit to develop, as the second image, a part of or an entire of a background contained in the image corresponding to the image data (as discussed at least in paragraphs 87-89). 




Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but are now moot in view of the new grounds of rejection necessitated by amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW